Citation Nr: 9933916	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-03 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right varicocele, 
claimed as secondary to service-connected left varicocele.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In a July 1995 decision, the RO denied, inter alia, 
a claim by the veteran seeking entitlement to service 
connection for hearing loss.  In a January 1996 decision, the 
RO denied a claim seeking entitlement to service connection 
for right varicocele, including as a result of service-
connected left varicocele.

This case was originally before the Board in November 1998, 
at which time it remanded the above claims back to the RO for 
issuance of a Statement of the Case.  Directives of that 
remand have been completed by the RO.

As the Board noted in its prior remand, the veteran sought 
entitlement to service connection for prostatitis, claimed as 
secondary to Agent Orange exposure, in July 1996.  In 
response, the RO rendered a rating decision in July 1996 
denying his claim on a direct basis.  However, in an August 
1996 letter, the RO informed the veteran that its decision 
with respect to secondary service connection as a result of 
exposure to Agent Orange was deferred pending publication of 
final regulations pertaining to presumptive service 
connection based on herbicide exposure.  To date, no 
subsequent action has been undertaken by the RO in regard to 
that issue.  This is referred back to the RO for proper 
handling.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a right varicocele and for hearing 
loss.

After careful review of the claims file, the Board finds that 
this case is not ready for appellate review.

Initially, the Board notes that the law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a)  (West 1991).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

However, regardless of whether a claim is found to be well 
grounded or not, and prior to that determination, the VA must 
assure that the veteran has been provided full due process.  
This includes providing the veteran the opportunity to appear 
at a personal hearing before a Member of the Board.  
38 C.F.R. §§ 20.700(a), 20.703  (1999); see also 38 C.F.R. 
§§ 18.8(c), 18.9  (1999).

In this case, the claims file shows that, in an April 1999 
Substantive Appeal, VA Form 9, the veteran indicated that he 
wanted a hearing before a Member of the Board at the RO.  
This request was reiterated by his local accredited 
representative in the September 1999 Statement of Accredited 
Representative in Appealed Case, VA Form 1-646.  In that 
statement, the representative stated that further contentions 
"will be expressed during a personal appearance before a 
member of the Board of Veterans' Appeals at the Montgomery VA 
Regional Office."

However, the claims file shows that no such hearing was 
scheduled.  Instead, the RO issued a Certification of Appeal 
in September 1999.  Thereafter, this appeal was sent to the 
Board for appellate review.

In light of the above, the Board finds that this case has a 
procedural defect.  As a result, it must be remanded back to 
the RO and the veteran provided the opportunity to appear at 
a Travel Board hearing.  38 C.F.R. § 19.9  (1999) ("If 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, a Member or panel of Members of the Board 
shall remand the case to the agency of original 
jurisdiction.").

The Board makes no judgment as to whether or not the 
veteran's claims are well grounded in this case.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the Montgomery, Alabama, RO.  The veteran 
and his accredited representative should 
be provided adequate notice of the time, 
date, and place of said hearing.  All 
correspondences pertaining to this 
matter, as well as a transcript of the 
hearing, if held, should be associated 
with the claims folder.  If the veteran 
indicates that he no longer wants a 
personal hearing, or if he fails to show 
for a scheduled hearing, evidence of such 
should be associated with the claims 
folder.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this REMAND is to 
insure compliance with the veteran's due process rights.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


